Chambers, J.
(dissenting) — The majority’s statutory construction will be torturous if not unworkable in trials across the state and will cause absurd results for parties. If claimants mix negligent and intentional claims, diligent judges and counsel will be required to ask juries to segregate tortfeasor liability for indivisible damages twice under inconsistent standards. First, the jury must now segregate liability based on conduct, and secondly, based on whether the indivisible damages were caused by intentional or negligent acts. As these inquiries require resolution of sharply different questions, the calculations will baffle even the most conscientious triers of fact. I respectfully dissent.
Consider the innocent plaintiff who suffered significant investment losses caused by the wrongful acts of corporate insiders who first committed misfeasance followed by fraud to cover up the misfeasance. The jury will first be asked, properly, to apportion fault among the defendants, and then will be asked to segregate the diminished value of the stock between negligent and intentional acts. This pattern will repeat when a child is abused by a person vested with authority by a trusted institution. The legislature did not intend, nor does the statute require, such a strange deliberative process.
Under modern Washington State tort law, “[i]f the trier of fact determines that the claimant or party suffering bodily injury or incurring property damages was not at fault, the defendants against whom judgment is entered shall be jointly and severally liable for the sum of their proportionate shares of the claimant’s total damages.” RCW 4.22-.070(l)(b). Thus, the legislature expressed its intent that the fault free plaintiff is entitled, as a matter of law, to joint and several liability from all defendants against whom *121judgment is entered. The statute does not require the trier of fact to somehow separate indivisible damages between those caused by negligence and those caused by intentional conduct; a calculation different in nature from the segregation of fault between various negligent actors; a calculation juries have long been making.9
The legislature did not have such a radical change in mind. The 1986 statute modified our tort law; to understand the tort reform act of 1986, we need to understand what was being reformed. First, I will examine our tort law as the legislature would have understood it in 1986 when RCW 4.22.070 was adopted. Next, I will examine the language adopted by the legislature. Finally, I will examine the facts of this case.
I — i
INTENTIONAL ACTORS HAVE ALWAYS BEEN (A) EACH 100 PERCENT ACCOUNTABLE AND (B) JOINTLY AND SEVERALLY LIABLE
A. Intentional Actors Have Always Been Each 100 Percent Accountable for Their Conduct
1. Common Law
Intentional tortfeasors have never been permitted to reduce their liability by comparing their intentional fault with other intentional actors, other negligent actors, or the conduct of the claimant. At common law, there was no contribution among tortfeasors whether or not they had acted in concert or with the intention of injuring the *122plaintiff. See Cornelius J. Peck, Washington’s Partial Rejection and Modification of the Common Law Rule of Joint and Several Liability, 62 Wash. L. Rev. 233, 236 (1987); Christopher M. Brown & Kirk A. Morgan, Comment, Consideration of Intentional Torts in Fault Allocation: Disarming the Duty to Protect Against Intentional Conduct, 2 Wyo. L. Rev. 483, 488 (2002). Our common case law and statutory law confirm these principles.
Before comparative negligence was widely adopted, it was black-letter law that contributory negligence principles were not a defense to an intentional tort action. And under comparative negligence, this same defense of nonapplicability to intentional torts carried over and became the general rule, so that there would be no apportionment of damages where an intentional tort was involved.
Allan L. Schwartz, Annotation, Applicability of Comparative Negligence Principles to Intentional Torts, 18 A.L.R.5th 525 (1994).
Accordingly, a defendant who had paid the entire damages could not bring an action to force contribution from other tortfeasors. Underlying this rule were the twin principles that an indivisible harm cannot reasonably be apportioned, and that the court should not assist a wrongdoer in spreading the consequences of wrongful acts among other, even culpable, parties. William L. Prosser, Handbook op the Law of Torts 307 (4th ed. 1971).
2. Under Modern Statutory Comparative Fault
These rules began to change with the adoption of comparative liability. The Washington legislature first enacted a comparative liability statute in 1973.10 See Laws of 1973, 1st Ex. Sess., ch. 138, § 1, codified as former RCW 4.22.010, repealed by Laws of 1981, ch. 27, § 17. “Comparative negligence means comparison. The trier of fact compares *123the negligence of plaintiff and defendant,” and allows a negligent defendant to reduce liability by the percentage of fault attributable to the plaintiff. Amend v. Bell, 89 Wn. 2d 124, 130-31, 570 P.2d 138 (1977) (quoting William L. Prosser, Comparative Negligence, 51 Mich. L. Rev. 465, 465 n.2 (1953)); Bradley v. Maurer, 17 Wn. App. 24, 29, 560 P.2d 719 (1977). The comparative negligence system provides greater fairness to defendants and provides a “more complete, workable and effective remedy” for the injured plaintiff. Godfrey v. State, 84 Wn.2d 959, 965, 530 P.2d 630 (1975).
Our legislature clearly distinguished between negligent and intentional actors when it adopted comparative liability, and left intact the rules of liability and recovery in intentional torts.11 The “legislative history accompanying the adoption of comparative fault reflects a conscious decision to exclude intentional torts from the comparative fault system.” 16 David K. DeWolf & Kellek W. Allen, Washington Practice: Tort Law and Practice § 13.49, at 316 (2000); see also Schwartz, supra, 18 A.L.R.5th 525.
Under Washington’s comparative negligence scheme as of 1986, the intentional and the negligent tortfeasor were not allowed to compare fault for the purpose of allocation of liability. Across the nation, intentional tortfeasors are still usually not permitted to reduce their liability by comparing their intentional fault with other intentional actors, other negligent actors, or the conduct of the plaintiff. DeWolf & Allen, supra, § 13.49, at 316; Honegger v. Yoke’s Wash. Foods, Inc., 83 Wn. App. 293, 297, 921 P.2d 1080 (1996); Restatement (Third) of Torts: Apportionment of Liability § 14 (2000). Similarly, negligent actors could not reduce their liability by comparing fault to intentional actors, though they could now reduce their liability by the fault of negligent parties. Welch v. Southland Corp., 134 Wn.2d 629, 636-37, 952 P.2d 162 (1998); cf. Restatement, supra.
*124B. Intentional Actors Have Always Been Each Jointly and Severally Liable for Their Conduct
At common law, intentional tortfeasors have been jointly and severally liable since at least the decision in Merryweather v. Nixon, 101 Eng. Rep. 1337 (K.B. 1799), cited in Michael L. Rustad & Thomas H. Koenig, Taming the Tort Monster: The American Civil Justice System as a Battleground of Social Theory, 68 Brook. L. Rev. 1, 107 (2002); cf. Doremus v. Root, 23 Wash. 710, 713, 63 P. 572 (1901); J.E. Pinkham Lumber Co. v. Woodland State Bank, 156 Wash. 117, 124, 286 P. 95 (1930), superseded by statute as stated in Seafirst Ctr. Ltd. P’ship v. Erickson, 127 Wn.2d 355, 363 n.5, 898 P.2d 299 (1995).12
In the 1980s many states adopted statutes which modified joint and several liability, comparative fault, and contribution. See generally Restatement, supra, § 12 cmt. b. Rarely, if at all, did states change the principle that intentional actors were 100 percent jointly and severally liable to their victims. While not all statutory modifications have been conclusively analyzed by the courts of the relevant jurisdictions, commentators have concluded that most of the states which modified joint and several liability preserved joint and several liability for intentional tortfeasors. Id.13
*125Critically, not a single appellate decision has been found that stands for the proposition that joint and several liability of intentional tortfeasors has been abrogated or modified. Commentators generally support the retention of joint and several liability for intentional tortfeasors. See William Edward Westerbeke, Survey of Kansas Law: Torts, 33 U. Kan. L. Rev. 1, 33 (1984); Richard W. Wright, The Logic and Fairness of Joint and Several Liability, 23 Memphis St. U. L. Rev. 45, 60 (1992); James J. Scheske, The Reform of Joint and Several Liability Theory: A Survey of State Approaches, 54 J. Air L. & Com. 627, 652-53 (1988).
Under common law, Washington case law, and statutory law as of 1986, intentional actors were jointly and severally liable for their conduct and could not reduce their liability by comparing their intentional conduct to the conduct of the plaintiff. Nor did our legislature permit intentional actors the benefit of contribution. Each intentional tortfeasor was 100 percent jointly and severally liable to those harmed. Accordingly, Accident & Medical Investigations, Inc. (AMI) and Richard McClellan are each 100 percent jointly and severally liable to Maria Tegman.
Hn 1 — 1
BOTH BEFORE AND AFTER 1986, NEGLIGENT ACTORS HAVE NOT BEEN PERMITTED TO REDUCE THEIR LIABILITY TO AN INNOCENT PLAINTIFF BY THE HARM CAUSED BY AN INTENTIONAL ACTOR
A. Common Law
Again, at common law, defendants were not allowed to compare conduct, whether the conduct was negligent or intentional. Even negligent actors were not allowed to reduce their liability by comparing their conduct with intentional actors. Particularly, when a tortfeasor negligently failed to exercise a duty of care that enabled another tortfeasor to commit an intentional harm to a plaintiff, the negligent tortfeasor could not expect any reduction of liability. Restatement (Second) of Torts § 449 cmt. b (1965).
*126B. After 1986
After American states began adopting comparative responsibility schemes, the majority of states concluded that negligent actors could not reduce their liability by comparing fault to intentional actors. Restatement (Third) of Torts: Apportionment of Liability §§ 14, 26 (2000). Washington is among the majority. Id.', Welch, 134 Wn.2d at 637.
In the modern era, we first confronted whether negligent and intentional tortfeasors were comparable in the context of a real estate transaction gone bad. Schmidt v. Cornerstone Invs., Inc., 115 Wn.2d 148, 795 P.2d 1143 (1990). In Schmidt, plaintiffs alleged conspiracy, fraud, and negligent misrepresentation. Parties argued on appeal that a $150,000 setoff for a settlement should be applied only against the negligent claims and not the intentional claims. We declined to remand for apportionment between intentional and negligent claims, in part, because “plaintiffs’ argument does not account for the fact defendants in this case were jointly and severally liable for damages caused by their conduct.” Id. at 162.
There, we observed that the final report of the Senate Select Committee on Tort and Product Liability Reform plainly revealed that the legislature’s exclusion of intentional conduct from the definition of “fault” was a conscious decision to not allow such comparisons. The committee’s final report stated:
“The definition is intended to encompass all degrees of fault in tort actions short of intentionally caused harm. This would include negligence, gross negligence, recklessness, willful and wanton misconduct and strict liability. . . . The idea is to permit the trier of fact to consider all the conduct short of what would be considered an intentional tort and make a reduction of the plaintiff’s recovery for his or her share.”
Schmidt, 115 Wn.2d at 161-62 (emphasis added) (quoting 1 Senate Journal, 47th Leg., Reg. Sess., at 635 (Wash. 1981)).
Then, in Welch, we confronted the issue squarely. Welch was shot while shopping at a 7-11 convenience store. *127Southland, the owner of the 7-11, was alleged to have failed to maintain a safe premises for its business invitees. Southland argued it should be permitted to compare the intentional conduct of the assailant to reduce its fault. This court took a hard look at the statute and rejected Southland’s attempt to compare negligent and intentional conduct. “If the Legislature had intended liability to be apportioned to intentional tortfeasors, it could have included intentional acts and omissions within the statutory definition of fault when it enacted RCW 4.22.070.” Welch, 134 Wn.2d at 636 (emphasis added); see also Price v. Kitsap Transit, 125 Wn.2d 456, 886 P.2d 556 (1994); Schmidt, 115 Wn.2d 148. We found that the statute did not authorize apportionment of damages between intentional and negligent causes. “[A] negligent tortfeasor is not entitled to apportion liability to an intentional tortfeasor.” Morgan v. Johnson, 137 Wn.2d 887, 895-96, 976 P.2d 619 (1999).
C. The Majority Fails to Address Well Established Policy Reasons for Not Permitting Negligent Actors to Reduce Their Liability by the Percentage of Harm Caused by Intentional Actors
The majority’s conclusion contradicts the common law principles underlying the legislature’s preservation of the principle that intentional and negligent torts cannot be compared to reduce the liability of a negligent tortfeasor.
There are good reasons not to compare negligent and intentional conduct. First, this matter commonly arises when one tortfeasor with a special relationship to another negligently fails to foresee and prevent the intentional tort of another. At common law, the negligent tortfeasor could not expect any reduction of liability. Restatement (Second) of Torts § 449 cmt. b (1965).
Like Washington did in Welch, other jurisdictions with similar statutory tort law have also refused to permit negligent actors to apportion liability to intentional actors. Compare, e.g., Welch, 134 Wn.2d 629 with Veazey v. Elmwood Plantation Assocs., 93-C-2818 (La. 11/30/94), 650 *128So. 2d 712. In Veazey, an intruder entered plaintiff’s second-story apartment through her bedroom window and raped her. The plaintiff sued the apartment owner, alleging misrepresentation of the apartment complex’s security and the complex’s history as the site of crime. The apartment owner sought to compare and apportion fault with the rapist. The Louisiana Supreme Court refused, noting, “ [a] s a general rule, we find that negligent tortfeasors should not be allowed to reduce their fault by the intentional fault of another that they had a duty to prevent.” Veazey, 650 So. 2d at 719. Accord Cortez v. Univ. Mall Shopping Ctr., 941 F. Supp. 1096 (D. Utah 1996); Welch, 134 Wn.2d 629; Hills v. Bridgeview Little League Ass’n, 306 Ill. App. 3d 13, 713 N.E.2d 616, 239 Ill. Dec. 85 (1999); Kan. State Bank & Trust Co. v. Specialized Transp. Servs. Inc., 249 Kan. 348, 819 P.2d 587 (1991); Gould v. Taco Bell, 239 Kan. 564, 722 P.2d 511, 516 (1986); Blazovic v. Andrich, 124 N.J. 90, 590 A.2d 222 (1991); Turner v. Jordan, 957 S.W.2d 815 (Tenn. 1997). Sound policy reasons support this rule. It encourages institutional players to guard against known risk to their invitees, even if that risk is caused by the intentional conduct of others. B. Scott Andrews, Comment, Premises Liability — The Comparison of Fault Between Negligent and Intentional Actors, 55 La. L. Rev. 1149, 1158 (1995). The negligent tortfeasor is usually in a better position to absorb the risk through market practices such as insurance and pricing. Andrews, supra, at 1159; see also Guido Calabresi & Jon T. Hirschoff, Toward a Test for Strict Liability in Torts, 81 Yale L.J. 1055, 1073-75 (1972) (noting joint and several liability benefits society by effectively placing the burden of risk avoidance on the least cost avoider).14
The duty to prevent another’s tortious conduct is particularly compelling in the instant case because Camille H. Jescavage and Lorinda S. Noble were both lawyers who *129represented Tegman to protect her legal interest. They failed to protect Tegman, and this court should not shield them from liability for a harm a judge concluded they had a legal duty to prevent.
Secondly, intentional wrongdoing “differs from negligence not only in degree but in kind, and in the social condemnation attached to it.” Prosser and Keeton on the Law of Torts § 65, at 462 (W. Page Keeton ed., 5th ed. 1984). Equitable comparisons of fault or of causation cannot be made between the negligent and intentional parties whose actions combined to harm a fault-free plaintiff. Intentional conduct is qualitatively different from mere negligence. Andrews, supra, at 1159; see also Veazey, 650 So. 2d at 719. “ ‘[intentional torts are part of a wholly different legal realm and are inapposite to the determination of fault pursuant to RCW 4.22.070(1).’ ” Morgan, 137 Wn.2d at 896 (quoting Welch, 134 Wn.2d at 635).
Thirdly, the majority’s approach presents complicated administrative difficulties. See generally Veazey, 650 So. 2d 712. No more compelling example of administrative difficulty is offered than where more than one actor, from the same course of conduct, is found to be liable to the plaintiff on both negligent and intentional grounds, and the trier of fact is called upon to distribute liability among all parties.
! — I { — I
AN EXAMINATION OF THE 1986 TORT REFORM ACT
Prior to the 1986 modification to joint and several liability, intentional actors were each 100 percent liable to plaintiffs. Intentional actors could not reduce their percentage of liability by contributory or comparative fault. Negligent actors were not entitled to compare their fault to intentional actors to reduce their liability.
This court has previously described the 1981, 1986, and 1987 tort reform acts as the “tort reform process” and held that “[h]armonization of these provisions is appropriate.” *130Morgan, 137 Wn.2d at 893 & n.2; see also Welch, 134 Wn.2d at 633 (noting court’s interpretation must give effect to legislative intent and purpose expressed in statutes as a whole); see State v S.P., 110 Wn.2d 886, 890, 756 P.2d 1315 (1988) (indicating statutes must be read in harmony with other statutes enacted as part of same act); Am. Legion Post No. 32 v. City of Walla Walla, 116 Wn.2d 1, 8, 802 P.2d 784 (1991) (court’s primary objective in construing statutes is to carry out the intent of the legislature and in so doing legislative definitions provided in the statutes generally control). We must therefore read the 1981 definition of “fault” and the 1986 refinement of contribution, comparison, and apportionment together. Laws op 1981, ch. 27, § 9; Laws of 1986, ch. 305, § 401; cf. Laws of 1987, ch. 21, § 801.
We have already concluded that the legislature intended to exclude intentional conduct from the definition of “fault” as used in chapter 4.22 RCW. See Schmidt, 115 Wn.2d at 161-62; see also Welch, 134 Wn.2d 629. We now turn specifically to the 1986 amendments.
A. The Legislature Intended to Preserve the Status Quo for Fault-Free Plaintiffs
In 1986, the Washington legislature made significant changes to the State’s tort law. RCW 4.22.030 was amended to read:
Except as otherwise provided in RCW 4.22.070, if more than one person is liable to a claimant on an indivisible claim for the same injury, death or harm, the liability of such persons shall be joint and several.
(Emphasis added.) Thus, the legislature announced that joint and several liability was the general rule unless an exception was specified in RCW 4.22.070. A careful reading of RCW 4.22.070 reveals no reference to the several liability of intentional actors or several liability for negligent and intentional tortfeasors who together cause an indivisible harm.
Specifically, RCW 4.22.070 sets forth that for “at-fault” defendants, liability will generally be several. However, *131under section .070(l)(b) all the defendants against whom judgment is entered shall be jointly and severally liable to an innocent plaintiff:
The liability of each defendant shall be several only and shall not be joint except:
(b) If the trier of fact determines that the claimant or party suffering bodily injury or incurring property damages was not at fault, the defendants against whom judgment is entered shall be jointly and severally liable for the sum of their proportionate shares of the claimant’s total damages.
RCW 4.22.070(1) (emphasis added). Therefore, the legislature preserved joint and several liability for fault free plaintiffs. This is in due accord with the status quo, the language of the statute and the purposes of the legislature.
B. In Effect, the Majority Inserts the Words “Fault Based” Before “Defendants” and Before “Total Damages”
The legislature could have said that at-fault parties were liable for the sum of their damages, but the legislature did not. Fault-free claimants are entitled to joint and several liability against all defendants against whom judgment is entered for the sum of their proportionate shares of the claimant’s total damages. Defendants include both negligent and intentional defendants and total damages include those damages caused by defendants who are both intentional and negligent actors. The status quo for fault-free claimants was maintained.
Further evidence of the legislature’s earnest attempt to preserve the status quo for intentional and negligent tortfeasors in relation to one another is found in RCW 4.22.070(1): “The sum of the percentages of the total fault attributed to at-fault entities shall equal one hundred percent.” (Emphasis added.) Because the status quo was preserved and intentional tortfeasors remained each 100 percent jointly and severally liable to the plaintiff, it would have thwarted the legislature’s purpose to allow at-fault *132defendants the benefits of apportionment and contribution to include intentional actors within the calculation. The legislature intended that intentional tortfeasors continue to be each 100 percent liable to plaintiffs, and that only the sum of the percentages of the nonintentional or at-fault parties he considered when totaling the percentages to 100 percent. Such a construction is consistent with the often-quoted Senate Journal, “ ‘[t]he idea is to permit the trier of fact to consider all the conduct short of what would be considered an intentional tort.’ ” Schmidt, 115 Wn.2d at 162 (quoting 1 Senate Journal, supra, at 635). Intentional actors remain each 100 percent jointly and severally liable for all of an innocent person’s damages, and negligent actors remain jointly and severally liable for all of a fault-free plaintiff’s damages.
IV
CONSEQUENCES
The majority reads too much into the first sentence of RCW 4.22.070 which speaks to “all actions involving fault.” This language is in the context of the general rule. The section before us is in the context of the exception. The legislature carefully preserved the joint and several liability of intentional actors under this exception. Moreover, when the legislature passed RCW 4.22.070, it amended but did not repeal RCW 4.22.030 (“if more than one person is liable ... on an indivisible claim . . . liability . . . shall be joint and several.”).
The majority also converts into an overriding principle of tort analysis the fact that we have acknowledged that the legislature intended several liability to be the general rule for negligent defendants. See majority at 109. However, we have generally made this statement where the plaintiff has not been fault free, or in the context of evaluating the effect of settlements by some of the tortfeasors on joint and several liability. I agree that when the plaintiff is not fault-*133free, the statement is accurate.15 But that is not the question before us, and our description of the legislative intent in the context of negligent tortfeasors should not become a principle that trumps the actual words of the statute preserving joint and several liability for fault-free claimants.
The majority ignores the clear language of the statute which tells us: “Except as otherwise provided in RCW 4.22.070, if more than one person is liable to a claimant on an indivisible claim for the same injury, death or harm, the liability of such persons shall be joint and several.” RCW 4.22.030 (emphasis added). It is not proper statutory construction to conclude that the exception is the general rule. If the legislature had intended that negligent actors be permitted to reduce their liability for damages by the amount of damages caused by intentional actors and require segregation of both fault and damages, surely, it would have said so. Further, the legislature would have corrected our subsequent jurisprudence prohibiting negligent actors from reducing their liability by comparing and apportioning the conduct of intentional actors. Welch, 134 Wn.2d 629; Price, 125 Wn.2d 456; Schmidt, 115 Wn.2d 148; Honegger, 83 Wn. App. 293.
Intentional actors will have a holiday from the courts after today. If a plaintiff seeks damages for both negligent and intentional acts, the court will be obliged to segregate, if possible, between the negligently and intentionally caused damages, even though the damages at issue are, by *134definition, indivisible. A savvy claimant will allege only fault based claims to preserve joint and several liability under the majority’s reading of RCW 4.22.070(1). Indeed, negligent tortfeasors are liable for the foreseeable consequences of their acts, including the acts of others. See, e.g., Niece v. Elmview Group Home, 131 Wn.2d 39, 43-44, 929 P.2d 420 (1997). Because we have followed the general rule, we have not allowed negligent actors to apportion liability to intentional actors. See majority at 115-16; see also Welch, 134 Wn.2d at 636-37 (“Under the current statutory definition of fault, a defendant is not entitled to apportion liability to an intentional tort-feasor.”).
V
APPLICATION
The trial court found the plaintiff, Tegman, to be a fault-free client of the defendants’ law clinic. The court also found for Tegman against McClellan and AMI based upon both fraud and negligence, entitling her to nearly $150,000 in exemplary damages from only the intentional actors. The trial court found Tegman was entitled to $15,000 in compensatory damages. The trial court concluded that these damages were indivisible, and Noble did not assign error to this conclusion. Resp’t’s Suppl. Br. at 12 n. 3. The trial court further specifically concluded that all defendants were jointly and severally liable for the approximately $15,000 compensatory damages.
If contribution were an issue in this case, or if Tegman had not been fault free, it might be necessary to remand for apportionment. Cf. Schmidt, 115 Wn.2d at 162. But, in my view, since McClellan and AMI are jointly and severally liable to Tegman for their intentional conduct, and since Jescavage, Delores M. Mullen, and Noble are jointly and severally liable to Tegman for their negligent conduct, it is unnecessary to remand. Importantly, Noble does receive a considerable benefit from doctrines that protect the merely negligent tortfeasor; she is responsible for no part of the *135$150,000 damages that the trial court has assessed only against the intentional actors.
CONCLUSION
Consistent with accepted tort law principles, the law in effect in 1986, the overall tort reform scheme, and the plain language of RCW 4.22.070,1 would conclude that all of the defendants are jointly and severally liable to Tegman for the sum of their proportionate shares of her total damages. Because the defendants are jointly and severally liable for Tegman’s total damages, I would not remand. I would affirm the Court of Appeals and the trial court.
Johnson, Sanders, and Ireland, JJ., concur with Chambers, J.
Reconsideration denied January 2, 2004.

 The majority may be attempting to create a tort system that provides for the allocation of fault to intentional tortfeasors. Some state legislatures have established such a system. For example, North Dakota amended its tort statutes to define fault to “include [ ] acts or omissions that are in any measure negligent or reckless ... or that subject a person to tort liability.” N.D. Cent. Code § 32-03.2-01 (1987) (emphasis added). See also Rodenburg v. Fargo-Moorhead Young Men’s Christian Ass’n, 2001 ND 139, 632 N.W.2d 407, 416. But our legislature explicitly did not so amend the definition of fault. Had it, then we would be in a very different posture, and the trier of fact would have been called upon to make a single apportionment, not go through the exercise twice.


 The Washington legislature adopted the “pure” form of comparative negligence, which permits a plaintiff to recover some damages even though the plaintiff’s fault is greater than the negligent defendant or defendants from whom recovery is sought. See Peck, supra, at 237.


 Former RCW 4.22.010 provided: “Contributory negligence shall not bar recovery in an action by any person or his legal representative to recover damages caused by negligence . .. .” (Emphasis added.)


 There, we noted:
“The tort is a thing integral and indivisible, and any claim for injuries arising therefrom runs through and embraces every part of the tort. The liability of one cannot be carried into any portion of the joint tort that is not followed by an equal liability of the other tort feasors. Each is liable for the whole, and the injured party may pursue one separately, or he may pursue all jointly, or any number jointly less than the whole number.”
J.E. Pinkham. Lumber Co., 156 Wash. at 125 (quoting Abb v. N. Pac. Ry., 28 Wash. 428, 431, 68 P. 954 (1902)).


 According to the Restatement, Florida, Hawaii, Mississippi, Nevada, New Mexico, and New York have explicitly included joint and several liability for intentional actors. Alaska, Arizona, Indiana, Iowa, Nebraska, North Dakota, Ohio, Utah, Vermont, Washington, and Wyoming have not explicitly statutorily saved joint and several liability for intentional actors, but all these statutes “are drafted in a way likely to be interpreted as still imposing joint and several liability on intentional tortfeasors.” Restatement, supra, § 12 reporter’s note cmt. b. Courts have held that intentional actors are jointly and severally hable in Kansas and California. Kentucky, Oklahoma, and Tennessee have not reached the issue yet, but their opinions are consistent with the other courts cited.


 I recognize that the majority opinion does not reach the related, but separate, question of negligent supervision. Cf. Hertog v. City of Seattle, 138 Wn.2d 265, 979 P.2d 400 (1999) (negligent supervision of parolee); Bishop v. Miche, 137 Wn.2d 518, 973 P.2d 465 (1999) (same); Niece v. Elmview Group Home, 131 Wn.2d 39, 43-44, 929 P.2d 420 (1997) (negligent supervision of assisted living employees).


 In every case where we have said several liability is the general rule, we have been considering limited questions regarding the liability of negligent or reckless defendants. These cases do not answer the question before the court. See, e.g., Morgan, 137 Wn.2d at 895 (defendant who committed an intentional tort not entitled to defend on the basis of plaintiff’s intoxication); Kottler v. State, 136 Wn.2d 437, 445, 963 P.2d 834 (1998) (no right of contribution when no judgment entered); Welch, 134 Wn.2d at 633 (negligent tortfeasor entitled to apportion fault only to other at-fault defendants, and not to intentional actors); Anderson v. City of Seattle, 123 Wn.2d 847, 850, 873 P.2d 489 (1994) (joint and several liability applicable only when judgment is entered); Gerrard v. Craig, 122 Wn.2d 288, 292, 857 P.2d 1033 (1993) (same); Washburn v. Beatt Equip. Co., 120 Wn.2d 246, 294, 840 P.2d 860 (1992) (no entitlement to apportionment to or contribution from defendants against whom judgment is not entered).